EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Michael J. McClain (Reg. No. 77,613) on 12/22/2020.
The application has been amended as follows:
In claim 19, line 20, the limitation, “introduced to the pressurized sample.” has been changed to ‘-- introduced to the pressurized sample; and a control unit communicatively coupled to the combustion product detection unit, wherein the control unit is configured to receive the indication of the amount of combustion product in the pressurized sample after the ignition source is introduced to the pressurized sample, and determine and amount of leaked refrigerant in the monitored gas volume based on the indication. --‘.   
   
Allowable Subject Matter
Claims 1-11, 13, 14, 17, 19-21, 23-31, and 33-37 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-11, 13, 14, 17, 19-21, 23-31, and 33-37 are allowable because prior art of record fails to disclose or teach or suggest a refrigerant leak detection system with a controller configured to direct a gas sample monitoring system to acquire a sample of gas from a volume through which the refrigerant circuit passes and pressurize and ignite the sample of gas in a control volume to determine the amount of combustion product and determine the amount of lea refrigerant base on the measured amount of combustion product (see Figures 5-7 and paragraphs 19, 33 and 41-42).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.S/Examiner, Art Unit 3763    
                                                                                                                                                                                                        
 /NELSON J NIEVES/ Primary Examiner, Art Unit 3763